Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
See Office Action filed 11/24/20. 
Status of Claims
Applicant’s reply filed on 2/21/22 is acknowledged.  Claims 5-6 and 15 were canceled.  Claims 11-14 and 16-29 were withdrawn with traverse in the reply filed 8/25/20.  Claims 1-4, 7-14, and 16-29 are pending.  Claims 1-4 and 7-10 are under examination.
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn. 

In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following below; and a new rejection follows. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 4, 7, and 9 are rejected because “the closed chamber” raises an antecedent basis issue.  Because claim 1 recites, “a chamber”, the Office suggests amending the “the closed chamber” to “the chamber”.
The prior rejection of claim 9 is modified and maintained because “a first inlet port and a first outlet port” and “a second inlet port and a second outlet port” in lines 3-4 raise an antecedent basis issue.  The Office suggests amending the “a first inlet port and a first outlet port” and “a second inlet port and a second outlet port” to “the first inlet port and the first outlet port” and “the second inlet port and the second outlet port”. 

In light of applicant’s claim amendments, the prior rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn. 
Claim Interpretation
A “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case. While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
With regard to the claim language in claim 1, “wherein the two or more inlet ports and the two or more outlet ports are located so that the flow of the two or more fluids into the interior spaces results in formation of a gradient across the interior space,” the claim language will be broadly interpreted because the claim language does not positively claim any specific structural position, location, or arrangement of the inlet ports and outlet ports with respect to the interior space of the chamber.  Also, because paragraph [0056] of applicant’s published application recites “it should be understood that the arrangement and orientation of the inlets 110 and outlets 115 in FIG. 1 is illustrative only and that other configurations of inlets and outlets around the gradient chamber 115 are within the scope of the invention,” the claim language will be broadly interpreted.	
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejection with regard to claims 1, 4, and 7-10 is modified, and the prior art rejection with regard to claims 2-3 is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Locascio et al. (“Locascio,” US Pub. No. 2009/0311737, previously cited) in view of Kamm et al. (“Kamm,” US Pub. No. 2014/0057311, previously cited).
As to claim 1, Locascio discloses a microfluidic device component for establishing a gradient, comprising: a closed chamber defining an interior space (e.g., chamber G); and two or more inlet ports (e.g., inlets) that deliver two or more different fluids to the interior space of the chamber and two or more outlet ports (e.g., outlets), wherein the two or more inlet ports and the two or more outlet ports are located so that the flow of the two or more fluids into the interior spaces results in formation of a gradient across the interior space (e.g., concentration gradient, [0054] et seq.).
With regard to claim 1, while Locascio discloses three or more horizontal spacers in the chamber (e.g., figs. 25-27 and [0115]), Locascio does not specifically disclose the spacers are columns, and wells between the columns.  Kamm discloses regions between the columns as shown in e.g., fig. 16A and [0068] et seq. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have wells between the columns because this structural arrangement would allow the device to be used as a high throughput device, which can yield more statistically significant results (e.g., [0069] of Kamm).
As to claim 4, see e.g., [0078] of Locascio. 
As to claim 7, see e.g., [0055] et seq. of Locascio, which discloses several convection units are located about the periphery of a microchamber.  
As to claim 8, see e.g., [0078] and [0128] of Locascio which discloses access ports 500 micrometers deep. 
As to claim 9, see e.g., fig. 2-14 of Locascio, which discloses a first inlet and outlet at a first vertex, and a second inlet and outlet at a second vertex of the chamber.  
As to claim 10, while Locascio discloses at least three access ports positioned around the chamber (e.g., figs. 2-14), Locascio does not specifically disclose the access ports are separated by an angle of 130 to 220 degrees.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the positions of the access ports to an angle of separation between 130 to 220 degrees because Locascio recognizes that the gradients can be customized or otherwise tailored with modifications to the shape of the chamber and the position and size of the access ports (e.g., see [0101] of Locascio).  Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  MPEP 2144.05 II.B.  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Locascio in view of Kamm, as applied to claim 1 above, and further in view of Breznak et al. (“Breznak,” US 5589352, previously cited).
See Locascio and Kamm supra.
As to claims 2 and 3, Locascio discloses a chamber in the preferred embodiment devices can be in nearly any shape and in no way is limited to the circular or cylindrical shape illustrated in the accompanying figures. For example, the chamber may exhibit a variety of different shapes. The preferred embodiment devices and their various components are sized and/or configured such that after a period of time during which liquid and agent are flowing past one or more access ports, an amount of the agent diffuses through the respective access port(s) into the chamber. See e.g., [0063] of Locascio.  However, Locascio does not specifically disclose the chamber has an e.g., hexagonal shape.  Breznak discloses up to four (4) different compounds can be used simultaneously, thereby allowing the creation of as many as four (4) intersecting gradients within the gel in a two dimensional array (i.e. the x and y axes). Obviously, more complex designs (e.g. pentagonal or hexagonal chambers 12) permit creation of more than four (4) individual gradients. In addition, fabrication of chambers 12 with the gas-permeable material 12K (e.g. silicon membrane) separating the chamber 12 from a gas reservoir allows a diffusion gradient of gas (e.g. oxygen) through the gel to be established in the vertical dimension (i.e. the z axis).  See e.g., col. 9, line 60 to col. 10, line 4.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a hexagonal shaped chamber because it would permit creation of having a plurality of individual gradients (e.g., col. 9, line 60 to col. 10, line 4 of Breznak). 
Response to Arguments
Applicant's arguments filed 2/21/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument: 
“As an initial matter, Applicant respectfully submits that prior remarks submitted regarding the plurality of three or more regularly interspaced columns and a plurality of three or more wells in the interior space were not addressed in the Office Action. See, Office Action at 11 (addressing outlet ports and inlet ports of Applicant’s reply, but not addressing remarks regarding the regularly interspersed columns and plurality of wells). In particular, in the last Response, Applicant pointed out that Kamm, cited as teaching regions between the columns states that an objective in designing the posts and the device was to prevent “[n]on-uniformities in the gel-cage region-fluid region interface [that] can result in irregularities in the field, which result in uncontrollable cellular observations.” Kamm at [0069]. Thus, Kamm states the column design is used to prevent gradients. The citation to Figure 16A of Kamm is also deficient in its teaching, as the depiction similarly fails to disclose a plurality of three or more regularly interspaced columns and a plurality of three or more wells in the interior space as recited in claim 1.”
The Office respectfully disagrees that Kamm states the column design is used to prevent gradients.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.  See MPEP 2141.02(III)(VI).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Also, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure.  See MPEP 2123.  
While Kamm may disclose in [0069] about the result of non-uniformities, this alone does not teach away from a broader disclosure of Kamm, which explicitly discloses in [0040], “FIGS. 15A-15C (15A): Evaluation of concentration gradient along y-axis using COMSOL. Concentration distribution at steady state with arrows marking the y-axis locations 1 (black) and 2 (green), along which concentration gradients are plotted in (15B) and (15C), respectively. The concentration gradient values at both locations are normalized with respect to the maximum concentration gradient value at location 1 after 24 h (DC/dx=1), in order to allow for direct quantitative comparison. When chemoattractant is added at t=0, the concentration gradient at locations 1 and 2 does not exist. However, after 24 h during medium replacement, a stable concentration gradient will have been established”; in [0072] “the post can be formed into a variety of shapes and will depend on the intended use of the device”; in [0124-0125], “the device could be multiplexing to allow multiple devices to draw media from one reservoir, or multiple reservoirs. This allows multiple devices to be fed from a common source, or perhaps for a gradient of two different drugs to be set up. Different drug concentration combinations can then be "plucked" from the gradient and fed to a different cell-culturing site”; and in [0176], “the finite element model of the time dependent gradient in the microfluidic device was shown in FIGS. 9A-9D. The steady state concentration distribution across the gel region in the device (FIG. 9A) and the spatio-temporal evolution of the concentration profiles in this region (FIG. 9B) were calculated. In the initial conditions, the chemoattractant channel has a concentration of 1, and the cell and media channels have concentrations of 0. The concentration gradient (slope of the concentration profile) distribution across the gel region was shown in FIG. 9C for comparison, and its spatiotemporal evolution profile in FIG. 9D. It could be seen that it takes approximately 30 min for a quasi-steady concentration gradient to be established, which decays slowly within 42 h, after which the chemoattractant and the medium are replenished. Furthermore, the decaying concentration profiles lead to a more uniform gradient within the gel region over time. Thus, an exact knowledge of the concentration gradients and the ability to perform detailed parametric studies using simulations are important for quantifying the chemoattractant gradient sensed by the growth cone to interpret their turning potential.”  Thus, the entirety of Kamm’s disclosure would have reasonably suggested to one having ordinary skill in the art that Kamm does not teach away from establishing a gradient.  
In response to applicant’s argument:
“The Office Action fails to establish a prima facie case of obviousness because the examiner did not make the required factual findings regarding the claim elements of at least “a plurality of three or more regularly spaced columns throughout the interior space and a plurality of three or more wells interspersed . . .  wherein each well is in fluid communication with adjacent wells.” The Office Action takes a logical leap that regions between columns in Kamm would make it obvious to have wells between columns without citation to use of wells or expanding upon a well to arrive at the claimed device with a plurality of well and columns. Thus, Locascio and Kamm, alone or in combination do not disclose a device comprising three or more wells and three or more regularly spaced columns in the interior space in a device to achieve a gradient, with ports located so that the flow of two or more fluids into the interior space results in formation of a gradient. Breznak fails to supply teachings that would cure the deficiencies of Kamm and Locascio to independent claim 1, as it is simply cited for disclosure of shape of a chamber.”
The Office respectfully disagrees.  As explained in the rejection above, with regard to claim 1, while Locascio discloses three or more horizontal spacers in the chamber (e.g., figs. 25-27 and [0115]), Locascio does not specifically disclose the spacers are columns, and wells between the columns.  Kamm discloses regions between the columns as shown in e.g., fig. 16A and [0068] et seq.  As shown in fig. 16A of Kamm, the three or more regions between the columns are essentially the three or more wells, and as shown in fig. 16A, Kamm discloses the claimed “a plurality of three or more regularly spaced columns throughout the interior space and a plurality of three or more wells interspersed between the columns and wherein each well is in fluid communication with adjacent wells.”  Furthermore, with regard to the combination of  Locascio and Kamm teaching the columns and wells, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument:
“Applicant respectfully submits that the documents cited by the Examiner, whether considered alone or in combination with each other, do not teach, suggest, or render obvious a least the features of “two or more outlet ports independent from the two or more inlet ports” and a plurality of three or more regularly interspaced columns and a plurality of three or more wells in the interior space, as presently recited in independent claim 1. The claimed arrangement facilitates the formation of a concentration gradient within the chamber and allows for the development of spatially complex environments to enhance the rate of evolution in cell populations. Given the absence of any teaching in the cited references regarding the provision of a plurality of wells within the chamber of a microfluidic device, and moreover the provision of a plurality of wells interspersed between a plurality of columns, the combination does not make obvious the claims as presented.”
The Office respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two or more outlet ports independent from the two or more inlet ports) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, it should be noted that the Office explained in the prior rejection why Locascio properly reads on the previous claim language, “two or more outlet ports independent from the two or more inlet ports”.  Locascio discloses two or more outlet ports (e.g., outlets) independent from the two or more inlet ports (see e.g., fig. 4, outlet ports (e.g., 134, 144) independent from inlet ports (e.g., 130, 140); in fig. 5, outlet ports (e.g., 235, 245) independent from inlet ports (e.g., 236, 246); in e.g., figs. 2 and 3, outlet ports independent from inlet ports.  See e.g., [0055] et seq.).  With regard to the three or more columns and three or more wells in the interior space, see paragraph 20 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


6/3/22